El Juez Asociado Wolf,
emitió la opinión del tribunal.
En este caso Jnan Z. Rodríguez presentó nna demanda enmendada contra varios demandados, sobre cobro de cantidad. Subsiguientemente y por medio de una moción que presentó .al efecto eliminó del pleito a varios de los demandados, si-guiendo la acción solamente contra aquellos que liemos men-cionado en el título de esta opinión. El demandante no debió haberse limitado a presentar la moción sobre eliminación sino ■que, de acuerdo con la práctica a qúe hemos llamado cons-tantemente la atención de los abogados, debió habér acompa-ñado una copia de la demanda con los nombres omitidos.
En la demanda enmendada se alega sustancialmente que ■los demandados o sus causantes constituyeron, el 31 de diciembre de 1902 y por término* de cuatro años, una sociedad xegular colectiva denominada “Candelaria y Fraternidad,” cuyo objeto era dedicarse a la explotación de unas salinas artificiales. Que el 15 de mayo de 1903 los socios acordaron convertir la sociedad colectiva que habían formado en una campañía anónima cuyos estatutos se aprobaron el 7 de junio dé 1904. La liquidación de la sociedad colectiva se enco-mendó a los gestores de la misma Pedro E. Ramírez, Juan A. Monagas y Manuel Montalvo, a quienes se confirió además poder para realizar la transformación y conversión de la .sociedad colectiva en compañía anónima y para hacer la inscripción de esta última en el registro de corporaciones. ■Que los indicados gestores comparecieron por sí y como representantes de otras personas, ante el demandante, que ■entonces ejercía su profesión dé notario público actuando en Mayagüez como sustituto del Notario Alfredo Arnaldo Se-villa, y otorgaron la escritura número 96 de agosto 26, 1904, para llevar a cabo la modificación de la sociedad regular ■colectiva “Candelaria y Fraternidad,” y su conversión en la ■nueva compañía anónima titulada- “Porto Rico Salt Company.” Que el mismo día 26 de agosto de 1904 los propios .señores Ramírez, Monagas y Montalvo, otorgaron ante el propio ■ demandante en su antes dicho carácter de notario, la *464escritura número 97, dejando constituida la nueva, compañía anónima “Porto Rico Salt Company,” por tiempo ilimitado, con domicilio en Puerto Rico y oficina central en Mayagüez. Que en 29 de noviembre de 1904 los mismos señores Ramírez, Monagas y Montalvo, volvieron a comparecer ante el notario demandante y otorgaron una tercera escritura para hacer constar que las acciones de condominio que constituían el capital de la sociedad colectiva “Candelaria y Fraternidad” y que pasaron a constituir el caudal de la “Porto Rico Salt Company” se encontraban afectas a una hipoteca a favor del Banco Territorial y Agrícola de Puerto Rico y otra a favor de Don Conrado Palau por valor ambas de $46,947.06. Que desde que se otorgó el último documento el notario deman-dante comenzó a hacer gestiones para el cobro de los $2,880 que, con arreglo al Arancel, importaban sus honorarios, sin que dieran resultado sus gestiones privadas. Que el de-mandante entabló entonces dos acciones judiciales, una contra la compañía “Porto Rico Salt Company” que fué re-suelta condenando a la demandada al pago de la suma recla-mada, intereses y costas, por sentencia de la Corte de Dis-trito de Mayagüez de 13 de febrero de 1906, cuya sentencia no pudo hacerse efectiva por haber el Banco Territorial y Agrícola rematado en cobro de su hipoteca todos los bienes de la compañía; y otra contra don Pedro E Ramírez, en su carácter de director de la “Porto Rico Salt Company,” que fué declarada sin lugar; y que en su consecuencia y resul-tando que los señores Ramírez, Montalvo y Monagas actuaron como gestores de la sociedad regular colectiva “Candelaria y Fraternidad” al verificar el otorgamiento de las escrituras, todos los socios de la dicha sociedad son responsables personal y solidariamente con todos sus bienes a las resultas de las operaciones hechas a nombre y por cuenta de la sociedad, y el demandante ejercita contra ellos su acción en cobro de los expresados $2,880 importe de las repetidas escrituras.
Los demandados formularon excepción previa a la de-manda, alegando que era ambigua, que la acción había pres-*465crito, que la demanda no aducía hechos suficientes para de-terminar una causa de acción, y por' el fundamento de‘ cosa juzgada. La corte desestimó los dos- primeros funda-mentos, pero- declaró con lugar la excepción por-el fundamentó de que la demanda no aducía hechos suficientes' para cletermn nar una causa de acción, y además por el de cusa juzgada.- ;
El demandante creyó al parecer que siendo la “Porto Rico Salt Company” la sucesora de la “Candelaria y Fraterni-dad,” y habiéndose hecho cargo de los biehés de esta última, dicha compañía era en efecto la continuadora legal de la per-sonalidad o entidad de la primitiva sociedad, en forma algo parecida a la que tiene lugar cuando un gobierno sustituye a otro. La alegación consiste al parecer, en que habiendo el demandante hecho la excusión en los bienes de la'sociedad, puede ahora proceder individualmente contra los socios que’ constituyeron la sociedad colectiva “Candelaria y Frater-nidad. ’ ’
El demandante cree al parecer que la acción seguida por él contra la “Porto Rico Salt Company,” era equivalente a hacer la excusión en los bienes de la “Candelaria y Frater-nidad,” pero esta teoría carece evidentemente de fundamento. La sociedad “Candelaria y Fraternidad” es una entidad dis-tinta. Fue esa sociedad la que por medio de sus gestores y accionistas compareció ante el notario, si lo hizo, y su respon-sabilidad legal debe quedar establecida antes de que pueda surgir una acción contra sus socios en particular. Entende-mos que la sentencia de la Corte Suprema de España dictada en 17 de diciembre de 1873 es de aplicación a este caso, aun cuando el Código de Comercio que rige en esta isla sea de-fecha posterior. El principio relativo a la responsabilidad principal de la sociedad es aún aplicable, de acuerdo con .el actual código. Y no establece diferencia alguna que la socie-dad “Candelaria y Fraternidad” haya sido disuelta y sus. bienes pasado a formar parte de los de la nueva compañía. Antes de que puedan ser demandados los socios individual-mente deberá ejercitarse la acción contra la sociedad o 'sus. *466sucesores legated.11! Puede ser que la sociedad tenga todavía alguna existenóiailegal para fines judiciales; quizás los liqui-dadores representan a la sociedad, pero de todos modos el pleito contra, la'Sociedad anónima no era equivalente a uno contra la sociedad.,. ■ Esa compañía era enteramente una nueva entidad jurídica. ¡ Se regía por sus propias leyes y era muy posible que tal vez. tuviera distintos funcionarios y un cambio completo de accionistas. Las personas que hacían negocia-ciones con ella no estaban obligadas a conocer sus antece-dentes a menos que existiera algo en sus cláusulas de incorpo-ración acerca .de este particular.
Por la misma razón que una corporación es una entidad ■jurídica con facultades determinadas, no vemos razón alguna por la cual deba declararse con lugar la excepción previa, por <el fundamento de .cosa juzgada. La “Candelaria y Fraterni-dad” era una spciedad cuya existencia, objeto y responsa-bilidad estaban bien determinados. La “Porto Pico Salt •Company” era.una entidad distinta, no habiendo por consi-guiente identidad de .partes' demandadas.
La sentencia..debe confirmarse por no expresar la de-manda una causa de acción.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.